Case 6:20-cv-02311-ACC-EJK Document 16 Filed 03/08/21 Page 1 of 2 PageID 52




                        UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

ABDELKHALEK ELHADIRI,

                    Plaintiff,

v.                                                Case No: 6:20-cv-2311-ACC-EJK

UPGRADE LOANS, INC.,

                    Defendant.


                             ORDER OF DISMISSAL

      The Court has been advised by counsel for Defendant that the above-styled

action has been settled. (Doc. 15). Accordingly, pursuant to Local Rule 3.09(b)

M.D.Fla., it is

      ORDERED AND ADJUDGED that this cause is hereby DISMISSED

without prejudice and subject to the right of the parties, within sixty (60) days of the

date of this order, to submit a stipulated form of final order or judgment should they

so choose or for any party to move to reopen the action, upon good cause shown.

After that 60-day period, however, dismissal shall be with prejudice. Any pending

motions are denied as moot and the Clerk is directed to close the file.

      DONE and ORDERED at Orlando, Florida on March 5, 2021.
Case 6:20-cv-02311-ACC-EJK Document 16 Filed 03/08/21 Page 2 of 2 PageID 53




COPIES FURNISHED TO:
Counsel of Record




                                    -2-
